                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 1 of 17 Page ID #:125



                                   1    GOODMAN LAW FIRM, APC
                                   2    Brett B. Goodman (SBN 260899)
                                        11440 W. Bernardo Ct., Suite 300
                                   3    San Diego, CA 92127
                                        858.757.7262 Direct
                                   4    858.757.7270 Facsimile
                                        brett@goodmanlawapc.com
                                   5
                                        Attorneys for Defendant
                                   6    I.C. System, Inc.
                                   7
                                   8
                                   9                         UNITED STATES DISTRICT COURT
                                   10                      CENTRAL DISTRICT OF CALIFORNIA
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12   DESIREE BURNS-HOLDMAN,                     Case No.: 2:20-cv-09850-FLA-JEM
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13                        Plaintiff,
                                                                                   STIPULATED PROTECTIVE
                                   14   v.                                         ORDER
                                   15
                                        I.C. SYSTEM, INC.,
                                   16                                Defendants.
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                              –1–
                                                                  STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 2 of 17 Page ID #:126



                                   1    I.    PURPOSES AND LIMITATIONS
                                   2          A.    Discovery in this action is likely to involve production of confidential,
                                   3          proprietary, or private information for which special protection from public
                                   4          disclosure and from use for any purpose other than prosecuting this litigation
                                   5          may be warranted. Accordingly, the parties hereby stipulate to and petition the
                                   6          Court to enter the following Stipulated Protective Order.           The parties
                                   7          acknowledge that this Order does not confer blanket protections on all
                                   8          disclosures or responses to discovery and that the protection it affords from
                                   9          public disclosure and use extends only to the limited information or items that
                                   10         are entitled to confidential treatment under the applicable legal principles. The
                                   11         parties further acknowledge, as set forth in Section XIII(C), below, that this
11440 W. Bernardo Ct., Suite 300




                                   12         Stipulated Protective Order does not entitle them to file confidential
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13         information under seal; Civil Local Rule 79-5 sets forth the procedures that
                                   14         must be followed and the standards that will be applied when a party seeks
                                   15         permission from the Court to file material under seal.
                                   16   II.   GOOD CAUSE STATEMENT
                                   17         A.    Plaintiff Desiree Burns-Holdman (“Plaintiff”) has filed this lawsuit (the
                                   18         “Litigation”) against Defendant I.C. System, Inc. (“Defendant”) alleging that
                                   19         Defendant is liable to Plaintiff for damages resulting from alleged violations of
                                   20         the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. In connection
                                   21         with the Litigation, Plaintiff has sought discovery or testimony regarding
                                   22         certain of Defendant’s confidential and proprietary trade secrets and other
                                   23         business information and Defendant has sought discovery or testimony
                                   24         regarding the personal identifying information of Plaintiff (herein after
                                   25         collectively referred to as the “Confidential Information”).
                                   26               Defendant has pleaded the bona fide error defense. Defendant intends to
                                   27         produce documents concerning select policies and procedures pertinent to its
                                   28         bona fide error defense. Each of its internal policies and procedures contain

                                                                              –2–
                                                                  STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 3 of 17 Page ID #:127



                                   1           sensitive, proprietary, non-public information about Defendant’s internal
                                   2           operations, the disclosure of which would be commercially damaging as it
                                   3           reveals industry trade secrets with which Defendant maintains a competitive
                                   4           edge within the accounts receivable industry.
                                   5                 Finally, Plaintiff and Defendant will be disclosing Plaintiff’s sensitive
                                   6           personal information, and confidential information of other individuals may
                                   7           also be disclosed.     It is extremely important that this information remain
                                   8           protected and not be readily available due to the dangers of identity theft.
                                   9           B.    Accordingly, to expedite the flow of information, to facilitate the prompt
                                   10          resolution of disputes over confidentiality of discovery materials, to adequately
                                   11          protect information the parties are entitled to keep confidential, to ensure that
11440 W. Bernardo Ct., Suite 300




                                   12          the parties are permitted reasonable necessary uses of such material in
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13          preparation for and in the conduct of trial, to address their handling at the end of
                                   14          the litigation, and serve the ends of justice, a protective order for such
                                   15          information is justified in this matter.     It is the intent of the parties that
                                   16          information will not be designated as confidential for tactical reasons and that
                                   17          nothing be so designated without a good faith belief that it has been maintained
                                   18          in a confidential, non-public manner, and there is good cause why it should not
                                   19          be part of the public record of this case.
                                   20   III.   DEFINITIONS
                                   21          A.    Action: Desiree Burns-Holdman v. I.C. System, Inc.; 2:20-cv-09850
                                   22          B.    Challenging Party: A Party or Non-Party that challenges the designation
                                   23          of information or items under this Order.
                                   24          C.    “CONFIDENTIAL” Information or Items: Information (regardless of
                                   25          how it is generated, stored or maintained) or tangible things that qualify for
                                   26          protection under Federal Rule of Civil Procedure 26(c), and as specified above
                                   27          in the Good Cause Statement.
                                   28          D.    Counsel: Outside Counsel of Record and House Counsel (as well as their

                                                                                –3–
                                                                    STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 4 of 17 Page ID #:128



                                   1         support staff).
                                   2         E.    Designating Party: A Party or Non-Party that designates information or
                                   3         items that it produces in disclosures or in responses to discovery as
                                   4         “CONFIDENTIAL.”
                                   5         F.    Disclosure or Discovery Material: All items or information, regardless of
                                   6         the medium or manner in which it is generated, stored, or maintained
                                   7         (including, among other things, testimony, transcripts, and tangible things), that
                                   8         are produced or generated in disclosures or responses to discovery in this
                                   9         matter.
                                   10        G.    Expert: A person with specialized knowledge or experience in a matter
                                   11        pertinent to the litigation who has been retained by a Party or its counsel to
11440 W. Bernardo Ct., Suite 300




                                   12        serve as an expert witness or as a consultant in this Action.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13        H.    House Counsel: Attorneys who are employees of a party to this Action.
                                   14        House Counsel does not include Outside Counsel of Record or any other
                                   15        outside counsel.
                                   16        I.    Non-Party: Any natural person, partnership, corporation, association, or
                                   17        other legal entity not named as a Party to this action.
                                   18        J.    Outside Counsel of Record: Attorneys who are not employees of a party
                                   19        to this Action but are retained to represent or advise a party to this Action and
                                   20        have appeared in this Action on behalf of that party or are affiliated with a law
                                   21        firm which has appeared on behalf of that party, and includes support staff.
                                   22        K.    Party: Any party to this Action, including all of its officers, directors,
                                   23        employees, consultants, retained experts, and Outside Counsel of Record (and
                                   24        their support staffs).
                                   25        L.    Producing Party:     A Party or Non-Party that produces Disclosure or
                                   26        Discovery Material in this Action.
                                   27        M.    Professional Vendors: Persons or entities that provide litigation support
                                   28        services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                                                              –4–
                                                                  STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 5 of 17 Page ID #:129



                                   1          demonstrations, and organizing, storing, or retrieving data in any form or
                                   2          medium) and their employees and subcontractors.
                                   3          N.       Protected Material:    Any Disclosure or Discovery Material that is
                                   4          designated as “CONFIDENTIAL.”
                                   5          O.       Receiving Party: A Party that receives Disclosure or Discovery Material
                                   6          from a Producing Party.
                                   7    IV.   SCOPE
                                   8          A.       The protections conferred by this Stipulation and Order cover not only
                                   9          Protected Material (as defined above), but also (1) any information copied or
                                   10         extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                   11         compilations of Protected Material; and (3) any testimony, conversations, or
11440 W. Bernardo Ct., Suite 300




                                   12         presentations by Parties or their Counsel that might reveal Protected Material.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13         B.       Any use of Protected Material at trial shall be governed by the orders of
                                   14         the trial judge. This Order does not govern the use of Protected Material at
                                   15         trial.
                                   16   V.    DURATION
                                   17         Even after final disposition of this litigation, the confidentiality obligations
                                   18         imposed by this Order shall remain in effect until a Designating Party agrees
                                   19         otherwise in writing or a court order otherwise directs. Final disposition shall
                                   20         be deemed to be the later of (1) dismissal of all claims and defenses in this
                                   21         Action, with or without prejudice; and (2) final judgment herein after the
                                   22         completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
                                   23         of this Action, including the time limits for filing any motions or applications
                                   24         for extension of time pursuant to applicable law.
                                   25   VI.   DESIGNATING PROTECTED MATERIAL
                                   26         A.       Exercise of Restraint and Care in Designating Material for Protection
                                   27                  1.    Each Party or Non-Party that designates information or items for
                                   28                  protection under this Order must take care to limit any such designation

                                                                                –5–
                                                                    STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 6 of 17 Page ID #:130



                                   1               to specific material that qualifies under the appropriate standards. The
                                   2               Designating Party must designate for protection only those parts of
                                   3               material, documents, items, or oral or written communications that
                                   4               qualify so that other portions of the material, documents, items, or
                                   5               communications for which protection is not warranted are not swept
                                   6               unjustifiably within the ambit of this Order.
                                   7               2.    Mass, indiscriminate, or routinized designations are prohibited.
                                   8               Designations that are shown to be clearly unjustified or that have been
                                   9               made for an improper purpose (e.g., to unnecessarily encumber the case
                                   10              development process or to impose unnecessary expenses and burdens on
                                   11              other parties) may expose the Designating Party to sanctions.
11440 W. Bernardo Ct., Suite 300




                                   12              3.    If it comes to a Designating Party’s attention that information or
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13              items that it designated for protection do not qualify for protection, that
                                   14              Designating Party must promptly notify all other Parties that it is
                                   15              withdrawing the inapplicable designation.
                                   16        B.    Manner and Timing of Designations
                                   17              1.    Except as otherwise provided in this Order (see, e.g., Section
                                   18              B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
                                   19              Discovery Material that qualifies for protection under this Order must be
                                   20              clearly so designated before the material is disclosed or produced.
                                   21              2.    Designation in conformity with this Order requires the following:
                                   22                    a.     For information in documentary form (e.g., paper or
                                   23                    electronic documents, but excluding transcripts of depositions or
                                   24                    other pretrial or trial proceedings), that the Producing Party affix at
                                   25                    a    minimum,     the   legend    “CONFIDENTIAL”          (hereinafter
                                   26                    “CONFIDENTIAL legend”), to each page that contains protected
                                   27                    material. If only a portion or portions of the material on a page
                                   28                    qualifies for protection, the Producing Party also must clearly

                                                                            –6–
                                                                STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 7 of 17 Page ID #:131



                                   1                     identify the protected portion(s) (e.g., by making appropriate
                                   2                     markings in the margins).
                                   3                     b.    A Party or Non-Party that makes original documents
                                   4                     available for inspection need not designate them for protection
                                   5                     until after the inspecting Party has indicated which documents it
                                   6                     would like copied and produced. During the inspection and before
                                   7                     the designation, all of the material made available for inspection
                                   8                     shall be deemed “CONFIDENTIAL.” After the inspecting Party
                                   9                     has identified the documents it wants copied and produced, the
                                   10                    Producing Party must determine which documents, or portions
                                   11                    thereof, qualify for protection under this Order.      Then, before
11440 W. Bernardo Ct., Suite 300




                                   12                    producing the specified documents, the Producing Party must affix
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13                    the “CONFIDENTIAL legend” to each page that contains
                                   14                    Protected Material. If only a portion or portions of the material on
                                   15                    a page qualifies for protection, the Producing Party also must
                                   16                    clearly identify the protected portion(s) (e.g., by making
                                   17                    appropriate markings in the margins).
                                   18                    c.    For testimony given in depositions, that the Designating
                                   19                    Party identify the Disclosure or Discovery Material on the record,
                                   20                    before the close of the deposition all protected testimony.
                                   21                    d.    For information produced in form other than document and
                                   22                    for any other tangible items, that the Producing Party affix in a
                                   23                    prominent place on the exterior of the container or containers in
                                   24                    which the information is stored the legend “CONFIDENTIAL.” If
                                   25                    only a portion or portions of the information warrants protection,
                                   26                    the Producing Party, to the extent practicable, shall identify the
                                   27                    protected portion(s).
                                   28

                                                                            –7–
                                                                STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 8 of 17 Page ID #:132



                                   1         C.    Inadvertent Failure to Designate
                                   2               1.     If timely corrected, an inadvertent failure to designate qualified
                                   3               information or items does not, standing alone, waive the Designating
                                   4               Party’s right to secure protection under this Order for such material.
                                   5               Upon timely correction of a designation, the Receiving Party must make
                                   6               reasonable efforts to assure that the material is treated in accordance with
                                   7               the provisions of this Order.
                                   8    VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                   9         A.    Timing of Challenges
                                   10              1.     Any party or Non-Party may challenge a designation of
                                   11              confidentiality at any time that is consistent with the Court’s Scheduling
11440 W. Bernardo Ct., Suite 300




                                   12              Order.
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13        B.    Meet and Confer
                                   14              1.     The Challenging Party shall initiate the dispute resolution process
                                   15              under Local Rule 37.1 et seq.
                                   16        C.    The burden of persuasion in any such challenge proceeding shall be on
                                   17        the Designating Party. Frivolous challenges, and those made for an improper
                                   18        purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                   19        parties) may expose the Challenging Party to sanctions. Unless the Designating
                                   20        Party has waived or withdrawn the confidentiality designation, all parties shall
                                   21        continue to afford the material in question the level of protection to which it is
                                   22        entitled under the Producing Party’s designation until the Court rules on the
                                   23        challenge.
                                   24   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                   25        A.    Basic Principles
                                   26              1.     A Receiving Party may use Protected Material that is disclosed or
                                   27              produced by another Party or by a Non-Party in connection with this
                                   28              Action only for prosecuting, defending, or attempting to settle this

                                                                             –8–
                                                                 STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 9 of 17 Page ID #:133



                                   1               Action. Such Protected Material may be disclosed only to the categories
                                   2               of persons and under the conditions described in this Order. When the
                                   3               Action has been terminated, a Receiving Party must comply with the
                                   4               provisions of Section XIV below.
                                   5               2.    Protected Material must be stored and maintained by a Receiving
                                   6               Party at a location and in a secure manner that ensures that access is
                                   7               limited to the persons authorized under this Order.
                                   8         B.    Disclosure of “CONFIDENTIAL” Information or Items
                                   9               1.    Unless otherwise ordered by the Court or permitted in writing by
                                   10              the Designating Party, a Receiving Party may disclose any information or
                                   11              item designated “CONFIDENTIAL” only to:
11440 W. Bernardo Ct., Suite 300




                                   12                    a.     The Receiving Party’s Outside Counsel of Record in this
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13                    Action, as well as employees of said Outside Counsel of Record to
                                   14                    whom it is reasonably necessary to disclose the information for this
                                   15                    Action;
                                   16                    b.     The officers, directors, and employees (including House
                                   17                    Counsel) of the Receiving Party to whom disclosure is reasonably
                                   18                    necessary for this Action;
                                   19                    c.     Experts (as defined in this Order) of the Receiving Party to
                                   20                    whom disclosure is reasonably necessary for this Action and who
                                   21                    have signed the “Acknowledgment and Agreement to Be Bound”
                                   22                    (Exhibit A);
                                   23                    d.     The Court and its personnel;
                                   24                    e.     Court reporters and their staff;
                                   25                    f.     Professional jury or trial consultants, mock jurors, and
                                   26                    Professional Vendors to whom disclosure is reasonably necessary
                                   27                    or this Action and who have signed the “Acknowledgment and
                                   28                    Agreement to be Bound” attached as Exhibit A hereto;

                                                                            –9–
                                                                STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 10 of 17 Page ID #:134



                                    1                     g.     The author or recipient of a document containing the
                                    2                     information or a custodian or other person who otherwise
                                    3                     possessed or knew the information;
                                    4                     h.     During their depositions, witnesses, and attorneys for
                                    5                     witnesses, in the Action to whom disclosure is reasonably
                                    6                     necessary provided: (i) the deposing party requests that the witness
                                    7                     sign the “Acknowledgment and Agreement to Be Bound;” and (ii)
                                    8                     they will not be permitted to keep any confidential information
                                    9                     unless they sign the “Acknowledgment and Agreement to Be
                                   10                     Bound” (Exhibit A), unless otherwise agreed by the Designating
                                   11                     Party or ordered by the Court. Pages of transcribed deposition
11440 W. Bernardo Ct., Suite 300




                                   12                     testimony or exhibits to depositions that reveal Protected Material
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13                     may be separately bound by the court reporter and may not be
                                   14                     disclosed to anyone except as permitted under this Stipulated
                                   15                     Protective Order; and
                                   16                     i.     Any mediator or settlement officer, and their supporting
                                   17                     personnel, mutually agreed upon by any of the parties engaged in
                                   18                     settlement discussions.
                                   19   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
                                   20   IN OTHER LITIGATION
                                   21         A.    If a Party is served with a subpoena or a court order issued in other
                                   22         litigation that compels disclosure of any information or items designated in this
                                   23         Action as “CONFIDENTIAL,” that Party must:
                                   24               1.    Promptly notify in writing the Designating Party.              Such
                                   25               notification shall include a copy of the subpoena or court order;
                                   26               2.    Promptly notify in writing the party who caused the subpoena or
                                   27               order to issue in the other litigation that some or all of the material
                                   28               covered by the subpoena or order is subject to this Protective Order.

                                                                             – 10 –
                                                                 STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 11 of 17 Page ID #:135



                                    1               Such notification shall include a copy of this Stipulated Protective Order;
                                    2               and
                                    3               3.     Cooperate with respect to all reasonable procedures sought to be
                                    4               pursued by the Designating Party whose Protected Material may be
                                    5               affected.
                                    6         B.    If the Designating Party timely seeks a protective order, the Party served
                                    7         with the subpoena or court order shall not produce any information designated
                                    8         in this action as “CONFIDENTIAL” before a determination by the Court from
                                    9         which the subpoena or order issued, unless the Party has obtained the
                                   10         Designating Party’s permission. The Designating Party shall bear the burden
                                   11         and expense of seeking protection in that court of its confidential material and
11440 W. Bernardo Ct., Suite 300




                                   12         nothing in these provisions should be construed as authorizing or encouraging a
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13         Receiving Party in this Action to disobey a lawful directive from another court.
                                   14   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                   15         PRODUCED IN THIS LITIGATION
                                   16         A.    The terms of this Order are applicable to information produced by a Non-
                                   17         Party in this Action and designated as “CONFIDENTIAL.” Such information
                                   18         produced by Non-Parties in connection with this litigation is protected by the
                                   19         remedies and relief provided by this Order. Nothing in these provisions should
                                   20         be construed as prohibiting a Non-Party from seeking additional protections.
                                   21         B.    In the event that a Party is required, by a valid discovery request, to
                                   22         produce a Non-Party’s confidential information in its possession, and the Party
                                   23         is subject to an agreement with the Non-Party not to produce the Non-Party’s
                                   24         confidential information, then the Party shall:
                                   25               1.     Promptly notify in writing the Requesting Party and the Non-Party
                                   26               that some or all of the information requested is subject to a
                                   27               confidentiality agreement with a Non-Party;
                                   28               2.     Promptly provide the Non-Party with a copy of the Stipulated

                                                                              – 11 –
                                                                  STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 12 of 17 Page ID #:136



                                    1               Protective Order in this Action, the relevant discovery request(s), and a
                                    2               reasonably specific description of the information requested; and
                                    3               3.     Make the information requested available for inspection by the
                                    4               Non-Party, if requested.
                                    5         C.    If the Non-Party fails to seek a protective order from this court within 14
                                    6         days of receiving the notice and accompanying information, the Receiving
                                    7         Party may produce the Non-Party’s confidential information responsive to the
                                    8         discovery request.     If the Non-Party timely seeks a protective order, the
                                    9         Receiving Party shall not produce any information in its possession or control
                                   10         that is subject to the confidentiality agreement with the Non-Party before a
                                   11         determination by the court. Absent a court order to the contrary, the Non-Party
11440 W. Bernardo Ct., Suite 300




                                   12         shall bear the burden and expense of seeking protection in this court of its
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13         Protected Material.
                                   14   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                   15         A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
                                   16         disclosed Protected Material to any person or in any circumstance not
                                   17         authorized under this Stipulated Protective Order, the Receiving Party must
                                   18         immediately (1) notify in writing the Designating Party of the unauthorized
                                   19         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                                   20         Protected Material, (3) inform the person or persons to whom unauthorized
                                   21         disclosures were made of all the terms of this Order, and (4) request such
                                   22         person or persons to execute the “Acknowledgment and Agreement to be
                                   23         Bound” that is attached hereto as Exhibit A.
                                   24   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                   25         PROTECTED MATERIAL
                                   26         A.    When a Producing Party gives notice to Receiving Parties that certain
                                   27         inadvertently produced material is subject to a claim of privilege or other
                                   28         protection, the obligations of the Receiving Parties are those set forth in Federal

                                                                                – 12 –
                                                                    STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 13 of 17 Page ID #:137



                                    1         Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                    2         whatever procedure may be established in an e-discovery order that provides for
                                    3         production without prior privilege review.       Pursuant to Federal Rule of
                                    4         Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
                                    5         of disclosure of a communication or information covered by the attorney-client
                                    6         privilege or work product protection, the parties may incorporate their
                                    7         agreement in the Stipulated Protective Order submitted to the Court.
                                    8   XIII. MISCELLANEOUS
                                    9         A.    Right to Further Relief
                                   10               1.    Nothing in this Order abridges the right of any person to seek its
                                   11               modification by the Court in the future.
11440 W. Bernardo Ct., Suite 300




                                   12         B.    Right to Assert Other Objections
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13               1.    By stipulating to the entry of this Protective Order, no Party waives
                                   14               any right it otherwise would have to object to disclosing or producing any
                                   15               information or item on any ground not addressed in this Stipulated
                                   16               Protective Order. Similarly, no Party waives any right to object on any
                                   17               ground to use in evidence of any of the material covered by this
                                   18               Protective Order.
                                   19         C.    Filing Protected Material
                                   20               1.    A Party that seeks to file under seal any Protected Material must
                                   21               comply with Civil Local Rule 79-5. Protected Material may only be filed
                                   22               under seal pursuant to a court order authorizing the sealing of the specific
                                   23               Protected Material at issue. If a Party's request to file Protected Material
                                   24               under seal is denied by the Court, then the Receiving Party may file the
                                   25               information in the public record unless otherwise instructed by the Court.
                                   26   XIV. FINAL DISPOSITION
                                   27         A.    After the final disposition of this Action, as defined in Section V, within
                                   28         sixty (60) days of a written request by the Designating Party, each Receiving

                                                                             – 13 –
                                                                 STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 14 of 17 Page ID #:138



                                    1         Party must return all Protected Material to the Producing Party or destroy such
                                    2         material. As used in this subdivision, “all Protected Material” includes all
                                    3         copies, abstracts, compilations, summaries, and any other format reproducing or
                                    4         capturing any of the Protected Material. Whether the Protected Material is
                                    5         returned or destroyed, the Receiving Party must submit a written certification to
                                    6         the Producing Party (and, if not the same person or entity, to the Designating
                                    7         Party) by the 60 day deadline that (1) identifies (by category, where
                                    8         appropriate) all the Protected Material that was returned or destroyed and (2)
                                    9         affirms that the Receiving Party has not retained any copies, abstracts,
                                   10         compilations, summaries or any other format reproducing or capturing any of
                                   11         the Protected Material. Notwithstanding this provision, Counsel are entitled to
11440 W. Bernardo Ct., Suite 300




                                   12         retain an archival copy of all pleadings, motion papers, trial, deposition, and
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13         hearing transcripts, legal memoranda, correspondence, deposition and trial
                                   14         exhibits, expert reports, attorney work product, and consultant and expert work
                                   15         product, even if such materials contain Protected Material. Any such archival
                                   16         copies that contain or constitute Protected Material remain subject to this
                                   17         Protective Order as set forth in Section V.
                                   18         B.    Any violation of this Order may be punished by any and all appropriate
                                   19         measures including, without limitation, contempt proceedings and/or monetary
                                   20         sanctions.
                                   21
                                   22
                                   23
                                   24                            [SIGNATURE PAGE FOLLOWS]
                                   25
                                   26
                                   27
                                   28   ///

                                                                              – 14 –
                                                                  STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 15 of 17 Page ID #:139



                                    1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                    2
                                        Dated: July 27, 2021               Wajda Law Group APC
                                    3
                                    4                                       /s/ Nicholas M. Wajda
                                                                           Nicholas M. Wajda
                                    5                                      Counsel for Plaintiff
                                    6
                                                                           Sulaiman Law Group Ltd
                                    7
                                    8                                       /s/ Alejandro Emmanuel Figueroa
                                                                           Alejandro Emmanuel Figueroa
                                    9                                      Counsel for Plaintiff
                                   10
                                        Dated: July 27, 2021               GOODMAN LAW FIRM, APC
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12                                       /s/ Brett B. Goodman
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                                                           Brett Brandon Goodman
                                   13                                      Counsel for Defendant
                                   14
                                   15
                                   16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                   17
                                   18   Dated: 7/27/21
                                                                     HON. JOHN E. MCDERMOTT
                                   19                                United States Magistrate Judge
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                            – 15 –
                                                                STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 16 of 17 Page ID #:140



                                    1                                EXHIBIT A
                                    2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                    3
                                    4            I,                              [print or type full name], of

                                    5                   [print or type full address], declare under penalty of perjury that I have

                                    6   read in its entirety and understand the Stipulated Protective Order that was issue by

                                    7   the United States District Court for the Central District of California on [DATE] in the

                                    8   case of Desiree Burns-Holdman v. I.C. System, Inc.; 2:20-cv-09850.             I agree to

                                    9   comply with and to be bound by all the terms of this Stipulated Protective Order and I

                                   10   understand and acknowledge that failure to so comply could expose me to sanctions

                                   11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
11440 W. Bernardo Ct., Suite 300




                                   12   in any manner any information or item that is subject to this Stipulated Protective
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   Order to any person or entity except in strict compliance with the provisions of this
                                   14   Order.
                                   15           I further agree to submit to the jurisdiction of the United States District Court
                                   16   for the Central District of California for the purpose of enforcing the terms of this
                                   17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                   18   termination of this action. I hereby appoint                              [print or type
                                   19   full name] of                                   [print or type full address and telephone
                                   20   number] as my California agent for service of process in connection with this action or
                                   21   any proceedings related to enforcement of this Stipulated Protective Order.
                                   22   Date:
                                   23   City and State where sworn and signed:
                                   24   Printed Name:
                                   25   Signature:
                                   26
                                   27
                                   28

                                                                                – 16 –
                                                                    STIPULATED PROTECTIVE ORDER
                                   Case 2:20-cv-09850-FLA-JEM Document 25 Filed 07/27/21 Page 17 of 17 Page ID #:141



                                    1                              CERTIFICATE OF SERVICE
                                    2         I certify that on July 27, 2021, a copy of the foregoing was filed and served
                                    3   electronically in the ECF system. Notice of this filing will be sent to the parties of
                                    4   record by operation of the Court’s electronic filing system. Parties may access this
                                    5   filing through the Court’s system.
                                    6

                                    7         DATED: July 27, 2021
                                    8                                           GOODMAN LAW FIRM, APC
                                    9                                           By:   /s/ Brett B. Goodman
                                                                                      Brett B. Goodman
                                   10

                                   11
11440 W. Bernardo Ct., Suite 300




                                   12
    GOODMAN LAW FIRM, APC

     San Diego, CA. 92127




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                       CERTIFICATE OF SERVICE
